McCLELLAN, J.-
Statutory ejectment by appellees against appellants. There are eight assignments of error, but only that numbered 1 is insisted on in brief of counsel for appellant. There is argument and citation of authority addressed to asserted errors on the trial, but these are not among the assignments. Of course, such matters cannot be considered, unless assigned as error. The mere statement in brief that certain acts of the trial court were erroneous, will not avail to invoke the consideration thereof here. They will be treated as waived. — 2 May. Dig. 147, et seq.; 5 May. Dig. 35.
The first assignment complains of the admission in evidence of what purported to be a deed from Wood to Moses, of date December 4,1868, describing a part of the lands in dispute. The court admitted it as showing-color of title. The appellants’ criticism is that the instrument was not efficaciously executed.. The criticism is ill-founded, and the court properly ruled in admitting the paper, as has long been settled here. Some of the authorities on the proposition are collected in 5 May. Dig. 161.
The judgment is affirmed.
Affirmed.
Dowdell, C. J., and Simpson and Mayfield, JJ., concur.